 



EXHIBIT 10.4
RESTRICTED STOCK AGREEMENT
     This restricted stock agreement (this “Agreement”) is entered into
effective as of January 20, 2006 (the “Date of Grant”), between Hartville Group
Inc., a Nevada corporation (the “Company”), and Christopher Edgar (the
“Executive”).
Background Information
     A. The Company’s Board of Directors has approved and adopted the Restricted
Stock Agreement (“Agreement”) pursuant to which the Board may grant equity-based
awards (“Awards”) in the form of shares of the Company’s common stock, $.001 par
value (“Shares”), to officers and other key employees of the Company.
     B. On the Date of Grant, the Board made an Award of 2,000,000 Shares to the
Executive pursuant to this Agreement.
Statement of Agreement
     The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
     §1. Award of Shares. The Company hereby awards 2,000,000 Shares (the
“Issued Shares”) to the Executive subject to the terms and conditions of this
Agreement.
     The purchase price for the Issued Shares shall be an amount equal to the
total amount of the par value for such Shares, which purchase price shall be due
and payable upon the execution of this Agreement by the Executive
     Following the execution of this Agreement by both parties and the payment
of the purchase price for the Issued Shares, the Company shall cause a share
certificate evidencing the Issued Shares to be issued in the Executive’s name
(the “Share Certificate”).
     §2. Vesting. All of the Issued Shares shall be subject to forfeiture by the
Executive until vested in accordance with this §2. The Issued Shares shall vest
as follows:

      Amount of Issued Shares   Vesting Date
500,000
  March 31, 2006
500,000
  June 30, 2006
500,000
  September 30, 2006
500,000
  December 31, 2006

     Notwithstanding the vesting schedule above, Issued Shares may also vest
pursuant to the Employment Agreement between the Company and the Executive,
dated January 20, 2006 (the “Employment Agreement”) and shall also vest upon a
“Change in Control” of the Company. “Change of Control” means (i) any “person”
(as defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(“Act”) (other than a current 10% beneficial owner (as defined in Rule 13d-3
under the Act) of the Company’s securities) becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the then issued and outstanding securities of the Company or (ii) the
sale, transfer or other

 



--------------------------------------------------------------------------------



 



disposition of all or substantially all of the assets of the Company, whether by
sale of assets, merger or otherwise.
     §3. Rights as a Stockholder. Subject to the terms of this Agreement, the
Executive shall be entitled to all of the rights of a holder of Shares with
respect to the Issued Shares, including the right to vote the Issued Shares and
to receive dividends declared with respect to the Issued Shares. Nothing in this
Agreement shall be construed, however, to confer to the Executive the right to
continued employment with the Company for any period, and the Executive
acknowledges that his employment is pursuant to the Employment Agreement and may
be terminated by the Company as provided therein.
     §4. Tax Consequences. The Executive understands that he, and not the
Company, shall be responsible for his own federal, state, local, or foreign tax
liability and any of the other tax consequences that may arise as a result of
the transactions contemplated by this agreement, including without limitation
filing an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Section 83(b) Election”), if he deems it appropriate. The
Executive shall rely solely on the determinations of his tax advisers or his own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. The Executive shall
notify the Company in writing if the Executive files the Section 83(b) Election
with the Internal Revenue Service within 30 days from the Date of Grant. The
Company intends, in the event it does not receive from the Executive evidence of
the Section 83(b) Election filing by the Executive, to claim a tax deduction for
any amount that would be taxable to the Executive in the absence of such a
Section 83(b) Election. If the Company is required to withhold or to pay any
taxes with respect to the issuance or vesting of the Issued Shares, the
Executive shall pay to the Company the amount of the required withholding or
payment promptly following the Company’s request.
     §5. Investment Representations. The Executive hereby:
     (a) Acknowledges that he has been advised that the Issued Shares have not
yet been registered under the Securities Act of 1933, as amended (the “1933
Act”), in reliance upon certain exemptions contained in the 1933 Act and the
rules and regulations promulgated thereunder;
     (b) Understands and agrees that, because the Company is relying upon the
exemptions contained in the 1933 Act and the rules and regulations promulgated
thereunder, the Issued Shares must be held indefinitely unless they are
subsequently registered under the 1933 Act or an exemption from registration is
determined by counsel for or satisfactory to the Company to be available; in the
event that an exemption is not available or applicable, the Company shall (use
its best efforts to) register the Issued Shares pursuant to Form S-8 or such
other applicable registration statement.
     (c) Represents to the Company that he is acquiring the Issued Shares for
his own account for investment purposes and not with a view to distribution or
resale in connection with any distribution of securities within the meaning of
the 1933 Act, and that no transfer of any of the Issued Shares will be made that
will jeopardize the exemptions from federal registration referred to in
subsection (a) above.
     (d) Represents to the Company that he is currently a resident of the New
York;

- 2 -



--------------------------------------------------------------------------------



 



     (e) Acknowledges that he understands that, in addition to the restrictions
on transfer imposed by the federal securities laws, his rights to transfer of
the Issued Shares are further restricted by applicable state securities laws
and, notwithstanding any compliance with federal requirements, no transfer will
be permitted unless it is done in compliance with applicable state laws;
     (f) Agrees that any certificate or certificates delivered to him evidencing
the Issued Shares or any substitute therefor will contain a legend stating that
the Issued Shares have not been registered under the 1933 Act and possibly
setting forth the limitations on resale contained in or contemplated by this
agreement; and
     (g) Agrees and understands that stop-transfer instructions prohibiting
transfer of any of the Issued Shares in violation of the restrictions referred
to in this Agreement will be filed with the Company and its transfer agent.
     §6. Legends. All certificates evidencing the Issued Shares shall be
endorsed with the following legends (in addition to any legend required by
applicable law):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE 1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS, AND CANNOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND APPLICABLE STATE
SECURITIES LAWS UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF THE RESTRICTED STOCK AGREEMENT DATED [date] BETWEEN THE
COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.
     §7. Captions. The captions of the various sections of this Agreement are
not part of the context of this Agreement, but are merely labels to assist in
locating those sections and shall be ignored in construing this Agreement.
     §8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same document.

- 3 -



--------------------------------------------------------------------------------



 



HARTVILLE GROUP, INC.

             
By
  /s/ Dennis C. Rushovich   /s/ Christopher Edgar    
 
 
 
Dennis C. Rushovich,  
 
Christopher Edgar    
 
  Chief Executive Officer        
 
           
Date:
  February 9, 2006   Date: February 9, 2006    

- 4 -